 

EXCHANGEABLE SHARE SUPPORT AGREEMENT

 

THIS AGREEMENT made the 1st day of October, 2015.

 

BETWEEN:

 

QUEST SOLUTION, INC., a Delaware corporation with file number 1796648 and a
registered office at 1521 Concord Pike, Suite 303-B, Wilmington, New Castle,
Delaware 19803

 

(the “Parent”)

 

AND:

 

QUEST EXCHANGE LTD., a Canadian corporation with incorporation number 945229-0
and a registered office at 8102 Route Transcanadienne, Montreal, Quebec H4S 1M5

 

(the “ExchangeCo”)

 

WHEREAS:

 

A. Pursuant to an acquisition agreement (the “Acqusition Agreement”) dated as of
October 1, 2015 between the Parent, the ExchangeCo, Viascan Group Inc. (the
“Shareholder”) and ViascanQData Inc. (the “Company”), the ExchangeCo, a wholly
owned subsidiary of the Parent, has offered to purchase the issued and
outstanding shares of the Company from the Shareholder;     B. Under the terms
of the Acquisition Agreement, the Shareholder will receive exchangeable shares
(the “Exchangeable Shares”) of the ExchangeCo, exchangeable into common stock of
the Parent (the “Parent Common Stock”); and     C. The parties wish to provide
for and establish a procedure whereby the Parent will take certain actions and
make certain payments and deliveries necessary to ensure that the ExchangeCo
will be able to satisfy the obligations of the ExchangeCo to the Shareholder
pursuant to the rights, privileges, restrictions and conditions attaching to the
Exchangeable Shares as set forth in the Articles of the ExchangeCo (the “Share
Provisions”) with respect to the payment and satisfaction of dividends,
liquidation amounts, retraction prices, and redemption prices.



 

 

   

 

ARTICLE 1
DEFINITIONS AND INTERPRETATION

 

THEREFORE in consideration of the respective covenants and agreements provided
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto covenant and
agree as follows:

 

1.1 Defined Terms       Each term denoted herein by initial capital letters and
not otherwise defined herein shall have the meaning ascribed thereto in the
Share Provisions.     1.2 Interpretation Not Affected by Headings       The
division of this Agreement into Articles, Sections and other portions and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement. Unless otherwise
indicated, all references to an “Article” or “Section” followed by a number
and/or a letter refer to the specified Article or Section of this Agreement. The
terms “this Agreement”, “hereof”, “herein” and “hereunder” and similar
expressions refer to this Agreement and not to any particular Article, Section
or other portion hereof and include any agreement or instrument supplementary or
ancillary hereto.     1.3 Number, Gender       Words importing the singular
number only shall include the plural and vice versa. Words importing any gender
shall include all genders.     1.4 Date for any Action       If any date on
which any action is required to be taken under this Agreement is not a Business
Day, such action shall be required to be taken on the next succeeding Business
Day. For the purposes of this agreement, a “Business Day” means any day on which
commercial banks are generally open for business in Montreal, Quebec, other than
a Saturday, a Sunday or a day observed as a holiday in Montreal, Quebec under
the laws of the Province of Quebec or the federal laws of Canada.

 

ARTICLE 2
COVENANTS OF THE PARENT AND THE EXCHANGECO

 

2.1Covenants Regarding Exchangeable Shares

 

So long as any of the Exchangeable Shares owned by the Shareholder are
outstanding, the Parent will:

 

  (a)not declare or pay any dividends on the Parent Common Stock, unless:

 

  (i)the ExchangeCo shall:

 

  A. simultaneously declare or pay, as the case may be, an equivalent dividend
(as provided for in the Share Provisions and as determined by the Board of
Directors of the ExchangeCo as contemplated by Section 2.7(d) hereof) on the
Exchangeable Shares (an “Equivalent Dividend”);

 

- 2 - 

   

 

  B. have sufficient money or other assets or authorized but unissued securities
available to enable the due declaration and the due and punctual payment, in
accordance with applicable law, of any Equivalent Dividend, or

 

  (ii)the ExchangeCo shall:

 

  A. subdivide the Exchangeable Shares in lieu of a stock dividend thereon (as
provided for in the Share Provisions) (an “Equivalent Stock Subdivision”); and  
      B. have sufficient authorized but unissued securities available to enable
the Equivalent Stock Subdivision;

 

  (b) advise the ExchangeCo sufficiently in advance of the declaration by the
Parent of any dividend on the Parent Common Stock and take all such other
actions as are reasonably necessary, in cooperation with the ExchangeCo, to
ensure that the respective declaration date, record date and payment date for a
dividend on the Exchangeable Shares shall be the same as the declaration date,
record date and payment date for the corresponding dividend on the Parent Common
Stock;         (c) ensure that the record date for any dividend declared on the
Parent Common Stock is not less than 10 Business Days after the declaration date
of such dividend;         (d) take all such actions and do all such things as
are reasonably necessary or desirable to enable and permit the ExchangeCo, in
accordance with applicable law, to pay and otherwise perform its obligations
with respect to the satisfaction of the Liquidation Amount, the Retraction Price
or the Redemption Price in respect of each issued and outstanding Exchangeable
Share upon the liquidation, dissolution or winding-up of the ExchangeCo, the
delivery of a Retraction Request by a holder of the Exchangeable Shares or a
redemption of the Exchangeable Shares by the ExchangeCo, as the case may be,
including without limitation all such actions and all such things as are
necessary or desirable to enable and permit the ExchangeCo to cause to be
delivered the shares of the Parent Common Stock to the holders of the
Exchangeable Shares in accordance with the provisions of Sections 5, 6 or 7, as
the case may be, of the Share Provisions; and         (e) take all such actions
and do all such things as are reasonably necessary or desirable to enable and
permit the ExchangeCo, in accordance with applicable law, to perform its
obligations arising upon the exercise by the ExchangeCo of the Liquidation Call
Right, the Retraction Call Right or the Redemption Call Right, including without
limitation all such actions and all such things as are necessary or desirable to
enable and permit the ExchangeCo to cause to be delivered the shares of the
Parent Common Stock to the holders of the Exchangeable Shares in accordance with
the provisions of the Liquidation Call Right, the Retraction Call Right or the
Redemption Call Right, as the case may be.

 

- 3 - 

   

 

2.2 Segregation of Funds       The Parent will cause the ExchangeCo to deposit a
sufficient amount of funds in a separate account of the ExchangeCo and segregate
a sufficient amount of such other assets and property as is necessary to enable
the ExchangeCo to pay dividends when due and to pay or otherwise satisfy its
respective obligations under Sections 5, 6 or 7 of the Share Provisions, as
applicable.     2.3 Reservation of the Parent Common Stock       The Parent
hereby represents, warrants and covenants in favour of the ExchangeCo that the
Parent has reserved for issuance and will, at all times while any of the
Exchangeable Shares owned by Shareholder are outstanding, keep available, free
from pre-emptive and other rights, out of its authorized and unissued capital
stock such number of shares of the Parent Common Stock (or other shares or
securities into which Parent Common Stock may be reclassified or changed as
contemplated by Section 2.7 hereof):

 

  (a) as is equal to the sum of:

 

  (i) the number of the Exchangeable Shares issued and outstanding from time to
time; and         (ii) the number of the Exchangeable Shares issuable upon the
exercise of all rights to acquire the Exchangeable Shares outstanding from time
to time; and

 

  (b) as are now and may hereafter be required to enable and permit the Parent
to meet its obligations under the Voting and Exchange Agreement and under any
other security or commitment pursuant to which the Parent may now or hereafter
be required to issue shares of the Parent Common Stock, to enable and permit the
ExchangeCo to meet its obligations under each of the Liquidation Call Right, the
Retraction Call Right and the Redemption Call Right and its respective
obligations hereunder and under the Share Provisions.

 

2.4 Notification of Certain Events

 

In order to assist the Parent to comply with its obligations hereunder and to
permit the ExchangeCo to exercise the Liquidation Call Right, the Retraction
Call Right and the Redemption Call Right, the ExchangeCo will notify the Parent
of each of the following events at the time set forth below:

 

  (a) in the event of any determination by the Board of Directors of the
ExchangeCo to institute voluntary liquidation, dissolution or winding-up
proceedings with respect to the ExchangeCo or to effect any other distribution
of the assets of the ExchangeCo among its shareholders for the purpose of
winding up its affairs, at least 60 days prior to the proposed effective date of
such liquidation, dissolution, winding-up or other distribution;

 

- 4 - 

   

 

  (b) promptly, upon the earlier of receipt by the ExchangeCo of notice of and
the ExchangeCo otherwise becoming aware of any threatened or instituted claim,
suit, petition or other proceedings with respect to the involuntary liquidation,
dissolution or winding-up of the ExchangeCo or to effect any other distribution
of the assets of the ExchangeCo among its shareholders for the purpose of
winding up its affairs;         (c) immediately, upon receipt by the ExchangeCo
of a Retraction Request;         (d) on the same date on which notice of
redemption is given to holders of the Exchangeable Shares, upon the
determination of a Redemption Date in accordance with the Share Provisions; and
        (e) as soon as practicable upon the issuance by the ExchangeCo of any of
the Exchangeable Shares or rights to acquire any Exchangeable Shares (other than
the issuance of the Exchangeable Shares and rights to acquire the Exchangeable
Shares in exchange for the issued and outstanding shares of the Company pursuant
to the Acquisition Agreement).

 

2.5 Delivery of the Parent Common Stock to the ExchangeCo       In furtherance
of its obligations under Sections 2.1(d) and (e) hereof, upon notice from the
ExchangeCo of any event that requires the ExchangeCo to cause to be delivered
shares of the Parent Common Stock to any holder of the Exchangeable Shares, the
Parent shall forthwith issue and deliver or cause to be delivered to the
ExchangeCo the requisite number of shares of the Parent Common Stock to be
received by, and issued to or to the order of, the former holder of the
surrendered Exchangeable Shares, as the ExchangeCo shall direct. All such shares
of the Parent Common Stock shall be duly authorized and validly issued as fully
paid and non-assessable and shall be free and clear of any lien, claim or
encumbrance. In consideration of the issuance and delivery of each such share of
the Parent Common Stock, the ExchangeCo shall issue to the Parent, or as the
Parent shall direct, common shares of the ExchangeCo having equivalent value.  
  2.6 Qualification of the Parent Common Stock       The Parent will in good
faith expeditiously take all such reasonable actions and do all such reasonable
things as are necessary or desirable to cause any shares of the Parent Common
Stock (or other shares or securities into which shares of the Parent Common
Stock may be reclassified or changed as contemplated by Section 2.7 hereof) to
be issued and delivered hereunder, to be listed, quoted or posted for trading on
all stock exchanges and quotation systems on which outstanding Parent Common
Stock (or such other shares or securities) have been listed by the Parent and
remain listed and quoted or posted for trading. Each of the parties acknowledges
and agrees that none of the shares of the Parent Common Stock have been or will
be registered under the United States Securities Act of 1933, as amended, (the
“1933 Act”), or under any securities or “blue sky” laws of any state of the
United States, and, unless so registered, may not be offered or sold in the
United States or, directly or indirectly, to any U.S. Person (as defined in
Section 6.2), except in accordance with the provisions of Regulation S under the
1933 Act (“Regulation S”), pursuant to an effective registration statement under
the 1933 Act, or pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the 1933 Act, and in each case only in
accordance with applicable state, provincial and foreign securities laws. Each
of the parties further acknowledges and agrees that the Parent has not
undertaken, and will have no obligation, to register any of the shares of the
Parent Common Stock under the 1933 Act or any other securities legislation.

 

- 5 - 

   

 

2.7 Economic Equivalence

 

  (a) The Parent will not without prior approval of the ExchangeCo and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Section 9(b) of the Share Provisions:

 

  (i) issue or distribute the Parent Common Stock (or securities exchangeable
for or convertible into or carrying rights to acquire shares of the Parent
Common Stock) to the holders of all or substantially all of the then outstanding
shares of the Parent Common Stock by way of stock dividend or other
distribution, other than an issue of shares of the Parent Common Stock (or
securities exchangeable for or convertible into or carrying rights to acquire
shares of the Parent Common Stock) to holders of the Parent Common Stock who
exercise an option to receive dividends in shares of the Parent Common Stock (or
securities exchangeable for or convertible into or carrying rights to acquire
shares of the Parent Common Stock) in lieu of receiving cash dividends; or      
  (ii) issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding shares of the Parent Common Stock
entitling them to subscribe for or to purchase shares of the Parent Common Stock
(or securities exchangeable for or convertible into or carrying rights to
acquire shares of the Parent Common Stock); or         (iii) issue or distribute
to the holders of all or substantially all of the then outstanding shares of the
Parent Common Stock (A) shares or securities of the Parent of any class other
than Parent Common Stock (other than shares convertible into or exchangeable for
or carrying rights to acquire Parent Common Stock), (B) rights, options or
warrants other than those referred to in Section 2.7(a)(ii) above, (C) evidences
of indebtedness of the Parent or (D) assets of the Parent, unless the economic
equivalent (as determined by the Board of Directors of the ExchangeCo as
contemplated by Section 2.7(d) hereof) on a per share basis of such rights,
options, securities, shares, evidences of indebtedness or other assets is issued
or distributed simultaneously to holders of the Exchangeable Shares; provided
that, for greater certainty, the above restrictions shall not apply to any
securities issued or distributed by the Parent in order to give effect to and to
consummate the transactions contemplated by, and in accordance with, the
Acquisition Agreement,

 

- 6 - 

   

 

unless the same or an economically equivalent change (as determined by the Board
of Directors of the ExchangeCo as contemplated by Section 2.7(d) hereof) shall
simultaneously be made to, or in the rights of the holders of, the Exchangeable
Shares.

 

  (b) The Parent will not without the prior approval of the ExchangeCo and the
prior approval of the holders of the Exchangeable Shares given in accordance
with Section 9(b) of the Share Provisions:

 

  (i) subdivide, redivide or change the then outstanding shares of the Parent
Common Stock into a greater number of shares of the Parent Common Stock; or    
    (ii) reduce, combine, consolidate or change the then outstanding shares of
the Parent Common Stock into a lesser number of shares of the Parent Common
Stock; or         (iii) reclassify or otherwise change shares of the Parent
Common Stock or effect an amalgamation, merger, reorganization or other
transaction affecting shares of the Parent Common Stock,

 

unless the same or an economically equivalent change (as determined by the Board
of Directors of the ExchangeCo as contemplated by Section 2.7(d) hereof) shall
simultaneously be made to, or in the rights of the holders of, the Exchangeable
Shares.

 

  (c) The Parent will ensure that the record date for any event referred to in
Section 2.7(a) or 2.7(b) above, or (if no record date is applicable for such
event) the effective date for any such event, is not less than five Business
Days after the date on which such event is declared or announced by the Parent
(with contemporaneous notification thereof by the Parent to the ExchangeCo).    
    (d) The Board of Directors of the ExchangeCo shall determine, in good faith
and in its sole discretion, economic equivalence for the purposes of any event
referred to in Section 2.7(a) or 2.7(b) hereof and each such determination shall
be conclusive and binding on the Parent. In making each such determination, the
following factors shall, without excluding other factors determined by the Board
of Directors of the ExchangeCo to be relevant, be considered by the Board of
Directors of the ExchangeCo:

 

  (i) in the case of any stock dividend or other distribution payable in shares
of the Parent Common Stock, the number of such shares issued in proportion to
the number of shares of the Parent Common Stock previously outstanding;

 

- 7 - 

   

 

  (ii) in the case of the issuance or distribution of any rights, options or
warrants to subscribe for or purchase shares of the Parent Common Stock (or
securities exercisable or exchangeable for or convertible into or carrying
rights to acquire shares of the Parent Common Stock), the relationship between
the exercise price of each such right, option or warrant and the current market
value (as determined by the Board of Directors of the ExchangeCo in the manner
above contemplated) of the Parent Common Stock;         (iii) in the case of the
issuance or distribution of any other form of property (including without
limitation any shares or securities of the Parent of any class other than Parent
Common Stock, any rights, options or warrants other than those referred to in
Section 2.7(d)(ii) above, any evidences of indebtedness of the Parent or any
assets of the Parent), the relationship between the fair market value (as
determined by the Board of Directors of the ExchangeCo in the manner above
contemplated) of such property to be issued or distributed with respect to each
outstanding share of the Parent Common Stock and the current market value (as
determined by the Board of Directors of the ExchangeCo in the manner above
contemplated) of a share of the Parent Common Stock;         (iv) in the case of
any subdivision, redivision or change of the then outstanding shares of the
Parent Common Stock into a greater number of shares of the Parent Common Stock
or the reduction, combination, consolidation or change of the then outstanding
shares of the Parent Common Stock into a lesser number of shares of the Parent
Common Stock or any amalgamation, merger, reorganization or other transaction
affecting shares of the Parent Common Stock, the effect thereof upon the then
outstanding shares of the Parent Common Stock; and         (v) in all such
cases, the general taxation consequences of the relevant event to holders of
Exchangeable Shares to the extent that such consequences may differ from the
taxation consequences to holders of shares of the Parent Common Stock as a
result of differences between taxation laws of Canada and the United States
(except for any differing consequences arising as a result of differing marginal
taxation rates and without regard to the individual circumstances of holders of
Exchangeable Shares).

 

For purposes of the foregoing determinations, the current market value of any
security listed and traded or quoted on a securities exchange shall be the
weighted average of the daily trading prices of such security during a period of
not less than 20 consecutive trading days ending not more than three trading
days before the date of determination on the principal securities exchange on
which such securities are listed and traded or quoted; provided, however, that
if in the opinion of the Board of Directors of the ExchangeCo the public
distribution or trading activity of such securities during such period does not
create a market which reflects the fair market value of such securities, then
the current market value thereof shall be determined by the Board of Directors
of the ExchangeCo, in good faith and in its sole discretion, and provided
further that any such determination by the Board of Directors of the ExchangeCo
shall be conclusive and binding on the Parent.

 

- 8 - 

   

 

  (e) The ExchangeCo agrees that, to the extent required, upon due notice from
the Parent, the ExchangeCo will use its best efforts to take or cause to be
taken such steps as may be necessary for the purposes of ensuring that
appropriate dividends are paid or other distributions are made by the
ExchangeCo, or subdivisions, redivisions or changes are made to the Exchangeable
Shares, in order to implement the required economic equivalent with respect to
the Parent Common Stock and Exchangeable Shares as provided for in this Section
2.7.

 

2.8 Tender Offers       In the event that a tender offer, share exchange offer,
issuer bid, take-over bid or similar transaction for the purpose of acquiring
the Parent Common Stock (an “Offer”) is proposed by the Parent or is proposed to
the Parent or its shareholders and is recommended by the Board of Directors of
the Parent, or is otherwise effected or to be effected with the consent or
approval of the Board of Directors of the Parent, and the Exchangeable Shares
are not redeemed by the ExchangeCo pursuant to the Redemption Call Right, the
Parent will use its reasonable efforts expeditiously and in good faith to take
all such actions and do all such things as are necessary or desirable to enable
and permit holders of the Exchangeable Shares to participate in such Offer to
the same extent and on an economically equivalent basis as the holders of shares
of the Parent Common Stock, without discrimination. Without limiting the
generality of the foregoing, the Parent will use its reasonable efforts
expeditiously and in good faith to ensure that holders of the Exchangeable
Shares may participate in all such Offers without being required to retract the
Exchangeable Shares as against the ExchangeCo (or, if so required, to ensure
that any such retraction, shall be effective only upon, and shall be conditional
upon, the closing of the Offer and only to the extent necessary to tender or
deposit to the Offer). Nothing herein shall affect the rights of the ExchangeCo
to redeem the Exchangeable Shares, as applicable, in the event of a Parent
Control Transaction.     2.9 Ownership of Outstanding Shares       Without the
prior approval of the ExchangeCo and the prior approval of the holders of the
Exchangeable Shares given in accordance with Section 9(b) of the Share
Provisions, the Parent covenants and agrees in favour of the ExchangeCo that, as
long as any outstanding Exchangeable Shares are owned by any person or entity
other than the Parent or any of its Affiliates, the Parent will be and remain
the direct or indirect beneficial owner of all issued and outstanding voting
shares in the capital of the ExchangeCo.     2.10 Parent and Affiliates Not to
Vote Exchangeable Shares       The Parent covenants and agrees that it will
appoint and cause to be appointed proxyholders with respect to all Exchangeable
Shares held by it and its Affiliates for the  sole purpose of attending each
meeting of holders of the Exchangeable Shares in order to be counted as part of
the quorum for each such meeting. The Parent further covenants and agrees that
it will not, and will cause its Affiliates not to, exercise any voting rights
which may be exercisable by holders of Exchangeable Shares from time to time
pursuant to the Share Provisions or pursuant to the provisions of the Canada
Business Corporations Act (or any successor or other corporate statute by which
the ExchangeCo may in the future be governed) with respect to any of the
Exchangeable Shares held by it or by its Affiliates in respect of any matter
considered at any meeting of holders of the Exchangeable Shares.

 

- 9 - 

   

 



2.11 Rule 10b-18 Purchases       For certainty, nothing contained in this
Agreement, including without limitation the obligations of the Parent contained
in Section 2.8 hereof, shall limit the ability of the Parent or the ExchangeCo
to make a “Rule 10b-18 Purchase” of shares of the Parent Common Stock pursuant
to Rule 10b-18 of the U.S. Securities Exchange Act of 1934, as amended, or any
successor provisions thereof.

 

ARTICLE 3
PARENT SUCCESSORS

 

3.1 Certain Requirements in Respect of Combination, etc.

 

The Parent shall not consummate any transaction (whether by way of
reconstruction, reorganization, consolidation, merger, transfer, sale, lease or
otherwise) whereby all or substantially all of its undertaking, property and
assets would become the property of any other person or, in the case of a
merger, of the continuing corporation resulting therefrom unless, but may do so
if:

 

  (a) such other person or continuing corporation (the “Parent Successor”) by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are reasonably necessary or advisable to evidence
the assumption by the Parent Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of the Parent Successor to pay
and deliver or cause to be delivered the same and its agreement to observe and
perform all the covenants and obligations of the Parent under this Agreement;
and         (b) such transaction shall be upon such terms and conditions as
substantially to preserve and not to impair in any material respect any of the
rights, duties, powers and authorities of the other parties hereunder.

 

3.2 Vesting of Powers in Successor       Whenever the conditions of Section 3.1
have been duly observed and performed, the parties, if required by Section 3.1,
shall execute and deliver a supplemental agreement hereto and thereupon the
Parent Successor shall possess and from time to time may exercise each and every
right and power of the Parent under this Agreement in the name of the Parent or
otherwise and any act or proceeding by any provision of this Agreement required
to be done or performed by the Board of Directors of the Parent or any officers
of the Parent may be done and performed with like force and effect by the
directors or officers of such Parent Successor.

 

- 10 - 

   

 

3.3 Wholly-Owned Subsidiaries       Nothing herein shall be construed as
preventing the amalgamation or merger of any wholly-owned direct or indirect
subsidiary of the Parent with or into the Parent or the winding-up, liquidation
or dissolution of any wholly-owned subsidiary of the Parent provided that all of
the assets of such subsidiary are transferred to the Parent or another
wholly-owned direct or indirect subsidiary of the Parent and any such
transactions are expressly permitted by this Article 3.

 

ARTICLE 4
GENERAL

 

4.1 Term       This Agreement shall come into force and be effective as of the
date hereof and shall terminate and be of no further force and effect at such
time as none of the Exchangeable Shares (or securities or rights convertible
into or exchangeable for or carrying rights to acquire the Exchangeable Shares)
are held by any person or entity other than the Parent and any of its
Affiliates.     4.2 Changes in Capital of the Parent and the ExchangeCo       At
all times after the occurrence of any event contemplated pursuant to Sections
2.7 and 2.8 hereof or otherwise, as a result of which either shares of the
Parent Common Stock or the Exchangeable Shares or both are in any way changed,
this Agreement shall forthwith be amended and modified as necessary in order
that it shall apply with full force and effect, mutatis mutandis, to all new
securities into which shares of the Parent Common Stock or the Exchangeable
Shares or both are so changed and the parties hereto shall execute and deliver
an agreement in writing giving effect to and evidencing such necessary
amendments and modifications.     4.3 Severability       If any provision of
this Agreement is held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remainder of this Agreement shall not in any
way be affected or impaired thereby and this Agreement shall be carried out as
nearly as possible in accordance with its original terms and conditions.

 

- 11 - 

   

 

4.4 Amendments, Modifications       This Agreement may not be amended or
modified except by an agreement in writing executed by the ExchangeCo and the
Parent and approved by the holders of the Exchangeable Shares in accordance with
Section 9(b) of the Share Provisions.     4.5 Ministerial Amendments      
Notwithstanding the provisions of Section 4.4 and pursuant to Section 4.5, the
parties to this Agreement may in writing at any time and from time to time,
without the approval of the holders of the Exchangeable Shares, amend or modify
this Agreement for the purposes of:

 

  (a) adding to the covenants of any or all parties provided that the Board of
Directors of each of the ExchangeCo and the Parent shall be of the good faith
opinion that such additions will not be prejudicial to the rights or interests
of the holders of the Exchangeable Shares;         (b) making such amendments or
modifications not inconsistent with this Agreement as may be necessary or
desirable with respect to matters or questions which, in the good faith opinion
of the Board of Directors of each of the ExchangeCo and the Parent, it may be
expedient to make, provided that each such Board of Directors shall be of the
good faith opinion that such amendments or modifications will not be prejudicial
to the rights or interests of the holders of the Exchangeable Shares; or        
(c) making such changes or corrections which, on the advice of counsel to the
ExchangeCo and the Parent, are required for the purpose of curing or correcting
any ambiguity or defect or inconsistent provision or clerical omission or
mistake or manifest error, provided that the Boards of Directors of each of the
ExchangeCo and the Parent shall be of the good faith opinion that such changes
or corrections will not be prejudicial to the rights or interests of the holders
of the Exchangeable Shares.

 

4.6 Procedure for Ministerial Amendments

 

  (a) If the parties to this Agreement wish to amend or modify this Agreement
pursuant to Section 4.5, the parties must provide five (5) Business Days’ prior
written notice of any such amendment or modification to the holders of the
Exchangeable Shares, such notice providing all amendments or modifications
intended to be made to this Agreement, a statement as to why such amendments or
modifications are not prejudicial to the rights or interests of the holders of
the Exchangeable Shares, and permitting the holders of the Exchangeable Shares a
right of response to such notice within five (5) Business Days.         (b) If
the holders of the Exchangeable Shares, acting reasonably, respond within five
(5) Business Days of receipt of such written notice with a reasonable objection
in writing to the suggested amendments or modifications and a statement as to
why such amendments or modifications would be prejudicial to the rights or
interests of the holders of the Exchangeable Shares, then the parties to this
Agreement must not amend this Agreement pursuant to Section 4.5 and must receive
approval from the holders of the Exchangeable Shares in accordance with Section
9(b) of the Share Provisions and in accordance with Section 4.4.

 

- 12 - 

   

 

  (c) If the holders of the Exchangeable Shares do not respond with a reasonable
objection in writing to the suggested amendments or modifications within five
(5) Business Days, the parties may amend or modify this Agreement pursuant to
Section 4.5.

 

4.7 Meeting to Consider Amendments       The ExchangeCo, at the request of the
Parent, shall call a meeting or meetings of the holders of the Exchangeable
Shares for the purpose of considering any proposed amendment or modification
requiring approval pursuant to Section 4.4 hereof. Any such meeting or meetings
shall be called and held in accordance with the articles of the ExchangeCo, the
Share Provisions and all applicable laws.     4.8 Amendments Only in Writing    
  No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto.     4.9 Enurement       This
Agreement shall be binding upon and enure to the benefit of the parties hereto
and their respective successors and assigns.     4.10 Notices to Parties      
All notices and other communications required or permitted to be delivered to a
party under this Agreement shall be in writing and shall be deemed to have been
properly delivered, given or received (a) upon receipt when delivered by hand or
(b) two business days after being sent by registered mail or by courier or
express delivery service or by facsimile, provided that in each case the notice
or communication is sent to the address or facsimile telephone number set forth
beneath the name of such party below:

 

  (a)if to the Parent or the ExchangeCo:

 

Quest Solution, Inc.

PO Box 22736

Eugene, OR 97402

 

Attn: Tom Miller

Email: tmiller@questsolution.com

 

- 13 - 

   

 

with a copy (but not as notice) to:

 

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

Monarch Plaza, Suite 1600

3414 Peachtree Road, N.E.

Atlanta, GA 30326-1164

 

Attn.: Joseph R. Delgado, Esq.

 

Email: jdelgado@bakerdonelson.com

Fax: 678-406-8836

 

4.11 Counterparts       This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.     4.12 Jurisdiction       This
Agreement shall be construed and enforced in accordance with the laws of the
Province of British Columbia and the laws of Canada applicable therein.     4.13
Fax Delivery       This Agreement may be executed by delivery of executed
signature pages by fax and such fax execution will be effective for all
purposes.     4.14 Attornment       The Parent agrees that any action or
proceeding arising out of or relating to this Agreement may be instituted in the
courts of British Columbia, waives any objection which it may have now or
hereafter to the venue of any such action or proceeding, irrevocably submits to
the jurisdiction of the said courts in any such action or proceeding and hereby
appoints the ExchangeCo at its registered office in the Province of British
Columbia as attorney for service of process.

 

[Signature page follows]

 

- 14 - 

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

QUEST SOLUTION, INC.       Per: /s/ Tom Miller     Authorized Signatory        
QUEST EXCHANGE LTD.       Per: /s/ Tom Miller     Authorized Signatory  

 

- 15 - 

   

 